Case 2:19-cv-07801-VAP-FFM Document 20 Filed 05/06/20 Page 1 of 1 Page ID #:119
                                                                                          JS-6


                                     UNITED STATES DISTRICT COURT
     1                              CENTRAL DISTRICT OF CALIFORNIA
     2
     3                                                    Case: 2:19‐CV‐07801‐VAP‐FFM
            Rafael Arroyo, Jr.,
     4
                       Plaintiff,
     5                                                    STIPULATED JUDGMENT
                 v.
     6
            Thrifty Payless, Inc., a California
     7      Corporation; and Does 1‐10,
     8                 Defendants.
     9
    10
                  Pursuant to the Joint Stipulation of the Parties, Defendant Thrifty
    11
         Payless, Inc. is hereby ORDERED to modify the sales counter at the ice cream
    12
         bar in its Rite Aid store at 1528 E. Amar Rd., West Covina, California to ensure
    13
         that:
    14
                  (1) a portion of sales counter is no higher than 34 inches above the
    15   floor, and is at least 36 inches in length, and extends the same depth as the
    16   rest of the sales counter in conformance with 36 C.F.R., Part 1191, Appendix D
    17   § section 904.4;
    18            (2) there is clear floor space of 30 inches by 48 inches minimum in front
    19   of this wheelchair accessible portion of sales counter in compliance with 36
    20   C.F.R., Part 1191, Appendix D § 305; and
    21
                (3) the counter will be maintained in readily useable form as required
    22
         by 28 C.F.R. § 36.211.
    23
    24            The Clerk of Court is directed to close this case.
    25
         Dated: May 6, 2020
    26
                                              By:
    27                                              United States District Judge
    28
                                                    HON. VIRGINIA A. PHILLIPS




                                                    1
         Order                                                         2:19‐CV‐07801‐VAP‐FFM
